Citation Nr: 0940313	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The deceased Veteran had active service from August 1944 to 
July 1945, April 1951 to December 1952, and May 1968 to 
December 1969.  The appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

On July 30, 2009, the appellant's accredited representative 
made a statement on her behalf before the undersigned 
Veterans Law Judge.  Because the appellant was unable to 
attend the hearing scheduled for that day, she submitted a 
written statement accompanied by a waiver of regional office 
consideration in lieu of testimony.  The transcript of the 
proceeding and the appellant's written statement have been 
reviewed and are associated with the claims file.  At the 
proceeding, the Veteran was afforded thirty days to submit 
additional evidence.  The period has elapsed and the only 
additional evidence was submitted at the proceeding.  


FINDINGS OF FACT

1.  The Veteran died in June 2006.  The death certificate 
identified the immediate cause of death as end stage cerebral 
degeneration.  

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD) rated 
as 70 percent disabling effective November 8, 1994; residuals 
of an operation for pilonidal sinus, to include a scar, rated 
as 10 percent disabling effective December 6, 1969; recurrent 
neurodermatitis rated as 10 percent disabling effective 
September 4, 1973; hemorrhoids rated as 10 percent disabling 
effective October 16, 1980; history of left renal calculus 
rated as noncompensable effective December 6, 1969; and a 
fracture of the right little finger rated as noncompensable 
effective December 6, 1969.  Additionally, the Veteran was 
granted a total disability rating based on individual 
unemployability effective December 1996.  

3.  The competent evidence of record shows that the Veteran's 
service-connected PTSD was a contributory cause of the 
Veteran's death.   


CONCLUSION OF LAW

A service-connected disability substantially contributed to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  To the 
extent that there are any notice deficiencies with respect to 
the appellant's claim, such defects will be remedied by the 
AOJ when effectuating the award of benefits.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2009).

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the veteran's death, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2009).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis

The appellant contends that the Veteran's service-connected 
PTSD was a contributing cause of his fatal end stage cerebral 
degeneration.  Initially, the Board notes that the evidence 
of record confirms the occurrence of the Veteran's death.  
Indeed, the death certificate reveals that the Veteran died 
in June 2006 of the aforementioned end stage cerebral 
degeneration.  Thus, the issue of contention in the 
appellant's appeal is whether there is medical evidence of a 
nexus between the Veteran's service-connected PTSD and his 
death.

The record contains three competent medical opinions 
regarding such a nexus.  The appellant submitted two opinions 
from the Veteran's treating physicians.  Dr. J.H.R. wrote in 
October 2006 that he treated the Veteran from March 2000 
through April 2006.  He then stated that the Veteran's 
diagnosis was PTSD, "on set to his cerebral degeneration."  
In November 2006, Dr. R.D.N., the Veteran's internist, stated 
that the Veteran suffered from PTSD, "which contributed to 
his cerebral decline" and Alzheimer's disease.   

However, VA also obtained a nexus opinion from a nurse 
practitioner at the Miami VA Medical Center.  The nurse 
practitioner's opinion contradicted the Veteran's treating 
physicians' opinions as she opined that the Veteran's death 
due to end-stage cerebral degeneration was not caused by or a 
result of his service-connected PTSD.  As a basis for this 
opinion, the nurse practitioner stated that a review of 
Alzheimer's disease "shows no linkage to PTSD."  She then 
explained that there are a number of postulated etiologic 
factors of Alzheimer's disease, but none include PTSD.  The 
nurse practitioner discounted the medical doctors' opinions 
because they were "basically one line each and offer[ed] no 
scientific reason or evidence for a cause-effect or in any 
way support how PTSD could substantially or materially aid or 
lend assistance to the [V]eteran's death from endstage 
cerebral degeneration."

In response to this opinion, the appellant submitted a study 
titled "Post-traumatic stress disorder and risk of dementia 
among U.S. veterans."  The goal of this study was to 
determine if PTSD was associated with the risk of developing 
dementia among older veterans in the United States receiving 
treatment in VA medical centers.  The study drew from a 
sample of 181,093 veterans who were at least 55 years old and 
did not have dementia.  Of these veterans, 55,155 were 
diagnosed with PTSD.  The study concluded that, in a 
predominately male veteran cohort, those diagnosed with PTSD 
were at a nearly two-fold higher risk of developing dementia 
compared to veterans without PTSD.  

Thus, the Board finds that there is at least some evidence of 
a link between PTSD and dementia.  As a result, the Board 
affords less probative value to the VA nurse practitioner's 
opinion and more probative value to the Veteran's medical 
doctors' opinions.  Because the record contains two competent 
medical opinions stating that the Veteran's PTSD was a 
contributing cause of his death and there is a study 
supporting such a link, the Board finds that the 
preponderance of the evidence does not weigh against the 
appellant's claim.  Therefore, in consideration of the 
foregoing, the Board finds that service connection for the 
cause of the Veteran's death under the provisions of 38 
U.S.C.A. § 1310 is warranted, and the appellant's appeal is 
granted.
  

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


